Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 01, 2019

The Court of Appeals hereby passes the following order:

A19A2094. FERNAKEY JUAN PASS v. THE STATE.

      In 2016, Fernakey Juan Pass pled guilty to voluntary manslaughter, aggravated
assault, and possession of a firearm during the commission of a felony. On November
6, 2018, Pass filed a pro se motion for an out-of-time appeal. The trial court denied
the motion on January 10, 2019, and Pass filed his notice of appeal on February 22,
2019. We lack jurisdiction because the notice of appeal was not timely filed.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Pass filed his notice of appeal 43
days after entry of the trial court’s order, his appeal is untimely, and it is hereby
DISMISSED for lack of jurisdiction. The State’s motion to dismiss for failure to file
a timely appellate brief is hereby DISMISSED as moot.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/01/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.